Citation Nr: 0731658	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  98-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by joint pain of the shoulders, hips and elbows, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to April 
1992, including service in the Southwest Asia Theater of 
operations during the Persian Gulf War from January through 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the above issues in March 2000 and 
October 2003 for further development.  The veteran testified 
at a personal hearing at the RO in June 1998.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed inservice stressors have not been 
corroborated. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

5.  The veteran does not currently have any objective signs 
of a chronic disability manifested by fatigue or other non-
medical indicators of fatigue, capable of independent 
verification.

6.  The veteran does not currently have any objective signs 
of a chronic disability manifested by joint pain of the 
shoulders, hips and elbows, or other non-medical indicators 
of joint pain of the shoulders, hips and elbows, capable of 
independent verification.
.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Chronic disability manifested by fatigue was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007). 

3.  Chronic disability manifested by joint pain of the 
shoulders, hips and elbows was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a February 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  Moreover, the February 2006 VCAA letter also 
included a PTSD stressor questionnaire.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in its October 2003 
remand, the Board noted that the veteran had not received 
sufficient VCAA notice and instructed the AOJ to correct this 
defect.  The AOJ then took action to correct the defect by 
sending the February 2006 VCAA notice to the veteran.  Thus, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the veteran's claim being readjudicated 
by the AOJ in the May 2007 supplemental statement of the case 
and returned to the Board for appellate review.  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records as well as post service treatment 
records.  The only personnel records associated with the 
claims file appear to be the veteran's enlistment records.  
The Board noted in its October 2003 remand that it was 
unclear why the veteran's personnel records could not be 
obtained, but directed the RO to attempt to obtain the 
veteran's personnel records again.  The RO again requested 
the veteran's service personnel records from the National 
Personnel Records Center (NPRC).  The NPRC again sent a 
microfilm containing a copy of the same enlistment records 
already associated with the claims file.  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
this case, the RO has requested the veteran's service 
personnel records from the NPRC twice.  Both times, the 
veteran's enlistment records were the only documents sent.  
The Board finds that it would be futile to continue to 
request the veteran's personnel records from the NPRC when it 
appears that further records are not available. 

Further, with respect to the issues concerning fatigue and 
joint pain, in its October 2003 remand, the Board instructed 
the RO to schedule the veteran for a VA examination.  It 
appears that VA examinations were scheduled in August 2006, 
September 2006 and November 2006.  The veteran failed to 
appear at all of these examinations.  Although unclear with 
respect to the first two scheduled examinations, a review of 
the claims file confirms that notice concerning the November 
2006 examination was sent to the veteran's last known 
address.  Since that time, the veteran has not contacted VA 
to reschedule the examination, nor has he offered any 
explanation as to why he did not attend the examination.  A 
supplemental statement of the case was issued in May 2007 
outlining the RO's attempts to contact the veteran and 
schedule an examination.  Further, the veteran's 
representative was copied on the supplemental statement of 
the case to which there has been no response.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with the issues of fatigue and 
joint pain.  Further, the veteran was afforded a VA 
psychological examination in September 1997 prior to 
corroboration of an inservice stressor.  As it is determined 
below that the veteran's inservice stressors have not been 
corroborated, affording the veteran another VA examination to 
assess whether he has PTSD would prove pointless.   
 
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Post-Traumatic Stress Disorder (PTSD)

The present appeal involves the claim of entitlement to 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  July 1997 
VA treatment records showed that the veteran suffered from 
alcohol abuse and major depression.  However, a September 
1997 VA examination diagnosed the veteran with major 
depression, in partial remission, chronic, moderate PTSD and 
alcohol abuse.  A June 1998 lay statement from the veteran's 
mother indicated that the veteran had a short fuse and was 
angry all the time since leaving service.  Subsequent VA 
treatment records from September 2005 to January 2006 are 
silent with respect to any diagnosis of PTSD, but show a 
history of depression, bipolar disorder and alcohol abuse.  
Nevertheless, as there is medical evidence of a diagnosis of 
PTSD, the Board must determine whether there is a 
corroborated in-service stressor to ascertain whether the 
veteran's PTSD could be related to service. 

The veteran's DD Form 214 reflects that he was awarded the 
Sea Service Deployment Ribbon (Third), Armed Forces 
Expeditionary Medal, National Defense Service Medal, Good 
Conduct Award (First), Navy Unit Commendation and Southwest 
Asia Service Medal.  The record does not reflect any combat 
decorations.  Further, there is nothing in the veteran's 
service medical records to show combat.  

Even though the veteran served in the Southwest Asia theatre 
of operations, there is no evidence in the record that the 
veteran served in combat.  As it is not shown the veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 
(1996). 

In October 1997, the veteran was sent a PTSD questionnaire 
requesting information concerning any inservice stressors.  
However, the veteran did not respond.  Nevertheless, at the 
June 1998 RO hearing, the veteran testified that there was a 
pump explosion on ship that killed two fellow service 
members.  He witnessed several plane crashes as well as 
barely missed being shot when a plane's gun fired 
accidentally on the deck of the ship.  The veteran also 
stated that he felt like he was in constant danger.  In April 
2000, the RO sent a letter to the veteran requesting 
additional information concerning the events.   Even though 
the veteran failed to respond again, in June 2002, the RO 
requested verification of these events from the U.S. Armed 
Service Center for Research of Unit Records (USACRUR).  In 
June 2003, the USACRUR responded that it could not verify the 
veteran's stressors because insufficient stressor information 
had been provided.  The February 2006 VCAA letter again asked 
for more details concerning the veteran's inservice stressor 
events.  Again, the veteran did not respond.  In sum, the 
veteran's statements and testimony do not provide specific 
details of claimed stressors that could be corroborated.  

The Board acknowledges the veteran's statements that he had 
traumatic experiences while serving in the Southwest Asia 
theatre of operations.  Nevertheless, the experiences 
provided could not be verified because the veteran failed to 
give enough detailed information.  The Board stresses that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a diagnosis of PTSD.  A stressor 
must consist of an event during service.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993). 

Thus, even though the August 1997 VA examination diagnosed 
the veteran with PTSD, his claim must fail since there is no 
competent evidence that his PTSD is related to a verified 
stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  
In other words, service connection for PTSD must be denied as 
there is no evidence that any current PTSD that the veteran 
may suffer from is related to any stressors that occurred 
during his active duty service.  

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, because there is no credible supporting 
evidence of an in-service stressor, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Chronic Fatigue and Joint Pain

The veteran is also seeking entitlement to service connection 
for disability manifested by fatigue, including as due to an 
undiagnosed illness, as well as disability manifested by 
joint pain of the shoulders, hips and elbows, including as 
due to an undiagnosed illness.  Service connection may be 
established for a chronic disability manifested by certain 
signs or symptoms which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 
2006).  Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

The veteran's service medical records are silent with respect 
to any complaints of chronic fatigue or joint pain of the 
shoulders, hips and elbows.  Significantly, a February 1992 
service examination prior to discharge does not include any 
findings of chronic fatigue or joint pain.  In his 
contemporaneous medical history, the veteran expressly denied 
having frequent trouble sleeping or painful joints. In a 
subsequent medical history in February 1994, almost two years 
after discharge, the veteran again denied having frequent 
trouble sleeping or painful joints.  

The veteran had a Gulf War examination in February 1995.  The 
veteran reported being tired and sleep disturbances.  He 
indicated that he was sleepy enough to sleep 12 hours 
straight.  However, there was no objective medical finding of 
chronic fatigue or joint pain.  Further, a July1997 VA 
treatment record showed that the veteran complained of hip 
and shoulder pain since 1993.  The veteran also indicated 
that he experienced hypersomnia, which had cost him jobs for 
sleeping, lack of energy, and loss of interest in favorite 
activities.  The examiner made a provisional diagnosis of 
chronic joint pain.  

The veteran was afforded a general VA examination in August 
1997.  He complained that his shoulders and hips ache 
occasionally.  The veteran also complained of some fatigue.  
However, again, there was not objective medical finding of 
chronic fatigue or joint pain of the shoulders, hips and 
elbows.  Contemporaneous x-rays of the shoulders and hips 
were normal.  

Subsequent VA treatment records from September 2005 to 
January 2006 showed no complaints of chronic fatigue or joint 
pain of the shoulders, hips and elbows.  

At the June 1998 RO hearing, the veteran testified that he 
started having joint pain of the shoulders, hips and elbows a 
few months after he was discharged from active duty.  He also 
testified that he lost jobs from oversleeping and felt 
fatigued everyday.  In a June 1998 statement as well as at 
the RO hearing, the veteran's parents also described the 
veteran's lack of energy and pain.  While it is undisputed 
that a lay person is competent to offer evidence as to facts 
within their personal knowledge, such as the occurrence of 
symptoms, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, whether the 
veteran has chronic disabilities manifested by fatigue or 
joint pain.  See Espiritu v. Derwinski, 2 Vet.App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value.

Initially, the Board notes again that the veteran failed to 
report for a VA examination that may have been useful in 
determining whether service connection is warranted.  Thus, 
the Board must base its decision on the medical evidence 
available.  Based on a thorough review of the medical 
evidence of record, the Board must conclude that service 
connection for chronic fatigue and joint pain of the 
shoulders, hips and elbows as due to an undiagnosed illness 
is not warranted.  Even though there was a provisional 
diagnosis of chronic joint pain in a July 1997 VA treatment 
record, the medical records do not contain any specific 
objective findings of any diagnoses or illnesses pertaining 
to chronic fatigue or joint pain.  With respect to the July 
1997 VA treatment record, the veteran was primarily being 
seen for entrance into an alcohol abuse program.  The 
examiner performed a mental status examination, but not a 
physical examination.  Thus, the provisional diagnosis of 
chronic joint pain appeared to be based on the veteran's 
history rather than a physical examination.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet.App. 177 (1993); 
Swann v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993).  Further, a provisional 
diagnosis is usually formed for temporary purposes and is not 
necessarily considered a final diagnosis.  

There is no independent verification of any of the complaints 
of chronic fatigue and/or joint pain.  Service connection 
under an undiagnosed illness theory is therefore not 
warranted.  There is otherwise no medical diagnosis of 
chronic disability manifested by fatigue or joint pain as 
claimed by the veteran.    

The Board has also considered the veteran's claims of chronic 
fatigue and joint pain under a direct theory of entitlement.  
Service medical records do not reflect any findings 
pertaining to chronic fatigue or joint pain.  In any event, 
the veteran does not claim that he suffered any injury in 
service that caused his chronic fatigue or joint pain.  The 
crux of the veteran's argument is that chronic fatigue and 
joint pain developed as a result of his service in the 
Persian Gulf; however, as already determined service 
connection under an undiagnosed illness theory of entitlement 
is not warranted.  The evidence does not support a finding 
that chronic fatigue or joint pain are etiologically related 
to service, thus entitlement under a direct theory of 
entitlement is also not warranted.    


ORDER

Service connection for PTSD is not warranted.  Further, 
service connection is not warranted for disability manifested 
by chronic fatigue or disability manifested by joint pain of 
the shoulders, hips and elbows.  Thus, the appeal is denied 
as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


